Citation Nr: 1755023	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1947 in the United States Navy, and from July 1978 to December 1978, and September 1980 to September 1982 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In November 2016, the Board remanded the issue for additional development.  The issue is now back before the Board for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claim. 

As noted above, the Board remanded the claim for additional development in November 2016.  Specifically, the Board found the January 2011 and November 2015 VA examinations were invalid in light of the precedential decision in Correia v. McDonald 28 Vet. App. 158 (2016), as those examinations failed to examine for pain in active and passive motion, and in weight and non-weight-bearing.  

In January 2017 the Veteran was scheduled to undergo a new examination.  However, the record indicates the Veteran believed he had already been examined for this issue and refused to attend the examination.  38 C.F.R. § 3.655 states that a claim for increase shall be denied when the Veteran fails to report for a scheduled examination without good cause.  Here, however, in the September 2017 informal hearing presentation, the Veteran's representative essentially posited the Veteran's erroneous belief he had already been examined for this issue constitutes good cause and that he should be rescheduled for a new examination.  The Board agrees and notes that although the Veteran underwent a VA examination in November 2015, a new examination was required in order to comply with Correia.  However, the record is not clear as to whether VA clarified the necessity of the new examination to the Veteran when he refused to undergo the new examination.  

Further, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  








Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected lumbar spine disabilities.  

All pertinent evidence of record must be mad available to and reviewed by the examiner, and any indicated tests and studies should be performed. 

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examiner must provide all information required for rating purposes.  Specifically, the examination should include testing for pain on both active and passive motion, and with weight-bearing and non-weight-bearing.  

2.  Undertake any other development determined to be warranted.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




